DETAILED ACTION

	Claims 1-20 have been canceled. Claims 21-40 remain pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the return fuel blender line (claims 22 and 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0298537 A1), hereafter Matthews, in view of Larsson et al. (US 2014/0229091 A1), hereafter Larsson.
Regarding claim 21, Matthews discloses a vehicle [0025] comprising: an internal combustion engine (10); a vehicle state sensor [0033]; and an electronic control unit (ECU) (25) configured to: receive vehicle state information from the vehicle state sensor; perform, based on the vehicle state information, a post-ignition interlock check; based on determining that the post-ignition interlock check has failed, transmit an instruction to the internal combustion engine to shut down [0045].
Matthews is silent to having a fuel filter coupled to the internal combustion engine; a fuel temperature sensor configured to measure a temperature of fuel associated with the fuel filter; and an ECU configured to receive fuel temperature information from the fuel temperature sensor. Larsson discloses a vehicle comprising: an internal combustion engine; a fuel filter coupled to the internal combustion engine; a fuel temperature sensor configured to measure a temperature of fuel near the fuel filter [0009]; and, a control method configured to: receive fuel temperature information from the fuel temperature sensor [0025]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide 

Regarding claim 28, Matthews discloses a method of  receiving vehicle state information from a vehicle state sensor [0033]; performing, based on the vehicle state information, a post-ignition interlock check; and based on determining that the post-ignition interlock check has failed, transmitting, by the ECU, an instruction to the internal combustion engine to shut down [0045]. 
Matthews is silent to a method of controlling fuel temperature in a diesel-powered vehicle, the method comprising: receiving, by an electronic control unit (ECU) of the vehicle, fuel temperature information from a fuel temperature sensor situated to detect a fuel temperature of fuel associated with the fuel filter; in response to determining that the fuel temperature indicated by the fuel temperature information is below a startup temperature threshold value, transmitting, by the ECU, an instruction to an engine crank to start an internal combustion engine of the vehicle. Larsson discloses a vehicle comprising: an internal combustion engine; a fuel filter coupled to the internal combustion engine; a fuel temperature sensor configured to measure a temperature of fuel near the fuel filter [0009]; a control method configured to: receive fuel temperature information from the fuel temperature sensor [0025]; and, in response to determining that a fuel temperature indicated by the fuel temperature information is below a startup temperature threshold value, transmitting, by the ECU, an instruction to an engine crank to start an internal combustion engine of the vehicle [0021]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claims 23 and 29, Matthews discloses the vehicle, wherein the ECU is further configured to: in response to determining that the internal combustion engine has been running for a predetermined amount of time, transmit an instruction to the internal combustion engine to shut down [0045].

Regarding claims 24 and 30, Matthews as modified with Larsson discloses the vehicle wherein the ECU is further configured to: continue to receive fuel temperature information from the fuel temperature sensor while the internal combustion engine is running; and in response to determining that the fuel temperature indicated by the fuel temperature information is above a shutdown temperature threshold value, transmit an instruction to the internal combustion engine to shut down (Larsson: [0022]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel system and the temperature control of Larsson to the engine of Matthews in order to prevent plugging of the fuel filter.

Regarding claims 25 and 31, Matthews discloses that his engine system 8 can be applied to different stationary or mobile applications [0025], however Matthews is silent to the vehicle being a Class 8 truck. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide the system of Matthews as modified with Larsson to the a Class 8 .


Claims 22, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0298537 A1), in view of Larsson et al. (US 2014/0229091 A1), and in further view of Verhein (US 2010/0139627 A1).
Regarding claims 22, 26 and 32, Matthews as modified with Larsson is silent to an engine comprising a return fuel line configured to provide heated return fuel from the internal combustion engine to the fuel tank; 
a return fuel blender line configured to provide heated return fuel from the internal combustion engine to the fuel filter; and 
a coolant heat exchanger configured to warm the fuel filter using engine coolant. 
Verhein discloses a vehicle [0033], comprising: an internal combustion engine (7); a fuel filter (8) coupled to the internal combustion engine (Fig. 2); and a fuel temperature sensor configured to measure a temperature of fuel within the fuel filter [0039]; and, at least one of: a return fuel line (2) configured to provide heated return fuel from the internal combustion engine to the fuel tank; a return fuel blender line configured to provide heated return fuel from the internal combustion engine to the fuel filter (section of line 9); and a coolant heat exchanger (line 4’) configured to warm the fuel filter using engine coolant [0089]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel filter elements of Verhein to the engine of Matthews as modified with Larsson in order to prevent clogging of the fuel system. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0298537 A1), in view of Larsson et al. (US 2014/0229091 A1), and in further view of Uchiyama (US 2005/0103312 A1). 
Regarding claim 34, Matthews and Larsson are silent to having an engine-malfunction indicator. Uchiyama discloses a fuel injection and diagnosis system wherein an engine-malfunction is displayed with an indicator [0199]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an indicator of Uchiyama in the vehicle of Matthews as modified with Larsson in order to inform a driver of a failure. 


Claims 27, 33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0298537 A1), in view of Larsson et al. (US 2014/0229091 A1), and in further view of Watanabe et al. (US 2007/0073470 A1), hereafter Watanabe.
Regarding claims 27 and 33, Matthews discloses an engine wherein the engine is shut down after a post ignition check [0045], however Matthews as modified with Larsson is silent to having a pre-ignition interlock check. Watanabe discloses an engine comprising a fuel temperature sensor (138, 139), and a method of diagnosing an engine prior to a start [0046]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Watanabe to the engine of Matthews as modified with Larsson in order to optimize the operating conditions of the engine. 


Matthews is silent to a method of controlling fuel temperature in a diesel-powered vehicle, the method comprising: receiving, by an electronic control unit (ECU) of the vehicle, fuel temperature information from a fuel temperature sensor situated to detect a fuel temperature of fuel associated with the fuel filter; in response to determining that the fuel temperature indicated by the fuel temperature information is below a startup temperature threshold value, transmitting, by the ECU, an instruction to an engine crank to start an internal combustion engine of the vehicle. Larsson discloses a vehicle comprising: an internal combustion engine; a fuel filter coupled to the internal combustion engine; a fuel temperature sensor configured to measure a temperature of fuel near the fuel filter [0009]; a control method configured to: receive fuel temperature information from the fuel temperature sensor [0025]; and, in response to determining that a fuel temperature indicated by the fuel temperature information is below a startup temperature threshold value, transmitting, by the ECU, an instruction to an engine crank to start an internal combustion engine of the vehicle [0021]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel system and the temperature control method of Larsson to the engine of Matthews in order to prevent plugging of the fuel filter.


	Regarding claim 36, Matthews discloses the non-transitory computer-readable medium of claim 35, further comprising: in response to determining that the internal combustion engine has been running for a predetermined amount of time, transmitting, by the ECU, an instruction to the internal combustion engine to shut down [0045].

Regarding claim 37, Matthews as modified with Larsson and Watanabe discloses the vehicle wherein the ECU is further configured to: continue to receive fuel temperature information from the fuel temperature sensor while the internal combustion engine is running; and in response to determining that the fuel temperature indicated by the fuel temperature information is above a shutdown temperature threshold value, transmit an instruction to the internal combustion engine to shut down (Larsson: [0022]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel system and the temperature control of Larsson to the engine of Matthews in order to prevent plugging of the fuel filter.

.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0298537 A1), in view of Larsson et al. (US 2014/0229091 A1), and in further view of Watanabe et al. (US 2007/0073470 A1) and Uchiyama (US 2005/0103312 A1). 
Regarding claim 40, Matthews with Larsson and Watanabe is silent to having an engine-malfunction indicator. Uchiyama discloses a fuel injection and diagnosis system wherein an engine-malfunction is displayed with an indicator [0199]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an indicator of Uchiyama in the vehicle of Matthews as modified with Larsson and Watanabe in order to inform a driver of a failure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747


/GEORGE C JIN/            Primary Examiner, Art Unit 3747